DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-7, 14, 15, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,999,192 B2 (Chen).
Chan discloses, referring primarily to figures 1 & 2, a printed circuit board comprising: a plurality of layers including conductive layers (118) separated by dielectric layers (108); and via patterns formed in one or more of the plurality of layers, each of the via patterns comprising: first and second signal vias (102a-c) connecting to respective signal traces on at least one of the conductive layers; ground vias (106a-c) extending through at least some layers of the plurality of layers; and at least one non-
Additionally Chen discloses, a printed circuit board comprising: a plurality of layers including conductive layers (118) separated by dielectric layers (108); first and second signal vias (106a-f; figure 3) forming a differential signal pair, the first and second signal vias extending through one or more of the plurality of layers; and at least one shadow via (204) associated with one of the first and second signal vias and extending to a predetermined depth in the plurality of layers [claim 14], wherein the at least one shadow via includes shadow vias located on opposite sides of the first and second signal vias [claim 15], wherein the at least one shadow via is free of conductive material in one or more of the plurality of layers [claim 17], wherein at least one of the conductive layers of the plurality of layers is removed in an area around the first and .
Allowable Subject Matter
Claims 8-13 are allowed.
Claims 3, 16, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 3 states the limitation “wherein the at least one non-plated air hole has a smaller diameter than the first and second signal vias.” This limitation, in conjunction with the other claimed features, was neither found to be disclosed in, nor suggested by the prior art. Claims 8-13 state the limitation “the at least one shadow via having a smaller diameter than the first and second signal vias.” This limitation, in conjunction with the other claimed features, was neither found to be disclosed in, nor suggested by the prior art. Claim 16 states the limitation “wherein the at least one shadow via has a smaller diameter than the first and second signal vias.” This limitation, in conjunction with the other claimed features, was neither found to be disclosed in, nor suggested by the prior art. Claim 18 states the limitation “wherein the at least one shadow via is plated or filled with a conductive material.” This limitation, in conjunction with the other claimed features, was neither found to be disclosed in, nor suggested by the prior art. Claim 20 states the limitation “wherein the at least one shadow via has a first diameter in first layers of the plurality of layers and a second diameter, different from the first diameter, .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C NORRIS whose telephone number is (571)272-1932.  The examiner can normally be reached on 7:15-15:15 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


JEREMY C. NORRIS
Examiner
Art Unit 2847



/JEREMY C NORRIS/Primary Examiner, Art Unit 2847